NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4362-16T1

GOMEZ LLC ATTORNEY AT LAW,

        Plaintiff-Respondent,

v.

DIEGO VILLAQUIRAN and GLORIA
VILLAQUIRAN,

     Defendants-Appellants.
_______________________________

              Submitted February 14, 2018 – Decided June 5, 2018

              Before Judges Nugent and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-2721-
              16.

              Diego and Gloria Villaquiran, appellants pro
              se.

              Gomez LLC Attorney At Law, respondent pro se
              (Julio C. Gomez, on the brief).

PER CURIAM

        Defendants Diego and Gloria Villaquiran, former clients of

plaintiff law firm Gomez LLC Attorney at Law (the Firm), appeal
from a summary judgment in favor of plaintiff for its unpaid legal

fees in the amount of $26,401.43.        We affirm.

      These are the facts.      Defendant Diego Villaquiran's first

attorney filed a complaint against All-State International, Inc.,

alleging    discrimination,   unlawful      termination,      hostile      work

environment, and retaliation, in violation of the New Jersey Law

Against    Discrimination   (LAD),   N.J.S.A.      10:5-1   to    -49.      The

complaint was filed on April 17, 2012.1         Eight months later, All-

State filed a motion to enforce a purported settlement, and the

trial court granted the motion. Diego appealed. After determining

the   motion   record   demonstrated     genuine   disputes      as   to   what

constituted the material terms of the settlement and whether the

parties mutually agreed to those terms, the Appellate Division

reversed and remanded for a plenary hearing.          Villaquiran v. All-

State Int'l Inc., No. A-2961-12 (App. Div. July 8, 2014).

      On remand, Diego retained the Firm for the sole purpose of

representing him at the remand hearing.               Neither the Firm's

retainer agreement nor the services rendered by its principal and

only attorney, Julio C. Gomez, are involved in this appeal.                All-



1
  For ease of reference, to differentiate defendants, and to avoid
possible confusion from defendant Diego Villaquiran's appearance
as plaintiff in the LAD case and defendant in this case, we refer
to the Villaquirans by their first names.       No disrespect is
intended.

                                     2                                 A-4362-16T1
State   abandoned    its   position   that   a   binding    settlement   had

occurred, rendering moot the need for a plenary hearing.

     The Villaquirans decided to retain the Firm to continue

representing Diego in the LAD litigation.             The Firm and the

Villaquirans signed a modified retainer agreement (Agreement).

The Villaquirans agreed to compensate the Firm at the hourly rate

of $175 plus fifteen, twenty, or twenty-five percent of any

settlement, depending on the stage of the litigation when the

settlement occurred.       Gloria Villaquiran signed the Agreement to

guarantee payment of the Firm's fees and expenses.

     The    Firm    represented   Diego   from   November    2014   through

September 2016, when the court granted the Firm's motion to

withdraw as counsel, a motion the Firm filed after the Villaquirans

terminated the Firm's services.        The Villaquirans paid the Firm's

fees through October 31, 2015.        They did not pay for the services

the Firm performed between November 6, 2015, and September 23,

2016.      Those services are documented in three invoices dated

February 17, April 6, and October 31, 2016.

     When the Villaquirans continued to refuse to pay the balance

owed to the Firm, the Firm served them with the pre-action notice

required by Rule 1:20A-6, advising them of their right to have the

dispute decided at a fee arbitration proceeding.           The Villaquirans



                                      3                             A-4362-16T1
did not avail themselves of fee arbitration.               The Firm commenced

this action.

      The Firm eventually moved for summary judgment, supporting

its motion with Gomez's certification and numerous exhibits. Gomez

attested to the foregoing facts and the reasonableness of the

Firm's fees.     The Villaquirans responded with numerous allegations

concerning the unreasonableness of the Firm's fees and Gomez's

alleged inadequate performance.

      Judge Mark P. Ciarrocca issued a written opinion and granted

the   Firm's    summary   judgment    motion,    finding    the   Firm's     fees

reasonable.      The judge noted the Villaquirans did not dispute

their retention of the Firm or the "form or content" of the

modified retainer agreement.          Citing Alpert, Goldberg, Butler,

Norton & Weiss, P.C. v. Quinn, 410 N.J. Super. 510 (App. Div.

2009), Judge Ciarrocca explained expert testimony was required to

challenge      the   reasonableness    of   an    attorney's      fee.        The

Villaquirans' opposition included no expert report or opinion

concerning the reasonableness of either Gomez's performance or the

Firm's fees.     Rather, the Villaquirans' allegations were "lacking

any support from the record, and constitute[d] nothing more than

bare conclusions and self[-]serving fanciful arguments lacking

factual support. Thus, [the Villaquirans'] opposition consist[ed]



                                       4                                 A-4362-16T1
of mere speculation and conclusory statements which cannot as a

matter of law raise a genuine issue of material fact."

    We affirm, substantially for the reasons expressed by Judge

Ciarrocca in his May 2, 2017 written decision.          The Villaquirans'

arguments     are   without   sufficient   merit   to   warrant   further

discussion.    R. 2:11-3(e)(1)(E).

    Affirmed.




                                    5                             A-4362-16T1